     '
'
    AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations                                          FILED
                                                                                                                   MAY 1 0 2019
                                        UNITED STATES DISTRICT Cc UR"
                                           SOUTHERN DISTRICT OF CALIFORN V\ CLIORK US DIS'I HICT COURT
                                                                          SOUTH~RN OISTHICT OF CALIFORNIA
                                                                                                          'I        ... T   ,.... ... r<-r.   DEPUTY
                 UNITED STATES OF AMERICA                                JUDGMENT IN A
                                                                         (For Revocation of Probation or Supervised Release)
                                                                         (For Offenses Committed On or After November 1, 1987)
                                   v.
                      Hugo Espinoza-Nucamendi                               Case Number:        18cr3585-BTM

                                                                         Robert Rexrode
                                                                         Defendant's Attorney
    REGISTRATION NO.               71507298
    o-
    THE DEFENDANT:
    [gJ admitted guilt to violation ofallegation(s) No.         I

    D was found guilty in violation ofallegation(s) No.       ~~~~~~~~~~~~~
                                                                                                               after denial of guilty.

    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Nnmber                 Natnre of Violation

                  I                   Committed a federal, state or local offense




        Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.

                                                                         May 8 2019
                                                                         Date of Imposition of Sentence




                                                                                                                                      18cr3585-BTM
'   '   "
        AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

        DEFENDANT:                 Hugo Espinoza-Nucamendi                                                 Judgment - Page 2 of2
        CASE NUMBER:               l 8cr3585-BTM

                                                         IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
         FIVE (5) Months consecutive to the sentence imposed in USDC-S/CA case 19cr0091-JLS




         D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
         D     The court makes the following recommendations to the Bureau of Prisons:




         D     The defendant is remanded to the custody of the United States Marshal.

         D     The defendant shall surrender to the United States Marshal for this district:
               D    at _ _ _ _ _ _ _ _ _ A.M.                         on
               D    as notified by the United States Marshal.

               The defendant shall surrender for service of sentence at the institution designated by the Bureau of
        D
               Prisons:
               D    on or before
               D    as notified by the United States Marshal.
               D    as notified by the Probation or Pretrial Services Office.

                                                               RETURN

        I have executed this judgment as follows:

              n·efenOant delivered on
                                        ------------~                           to   --------------~
        at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                        UNITED STATES MARSHAL



                                             By                    DEPUTY UNITED STATES MARSHAL



                                                                                                               18cr3585-BTM
